Citation Nr: 0826093	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  03-27 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral hip 
disability.   





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel

INTRODUCTION

The veteran had active duty from December 1973 to January 
2002 with over five years of previous active duty.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision. In December 
2005, a hearing was held before the undersigned.  In June 
2006 the case was remanded for further development.  

The Board notes that the veteran has also submitted medical 
evidence pertaining to current peripheral neuropathy and left 
foot drop, and appears to be alleging that these conditions 
may be related to service.  As these matters are not before 
the Board, they are referred to the RO for any appropriate 
action.   


FINDINGS OF FACT

1.  It is not shown that the veteran has a current hearing 
loss disability by VA standards.  

2.  It is reasonably shown that the veteran has a current 
chronic bilateral hip disability that first became manifest 
in service.    


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).

2.  The criteria for entitlement to service connection for 
bilateral hip disability are met.  38 U.S.C.A. §§ 1110, 5107  
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A November 2001 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  A December 2003 letter then 
indicated that VA was responsible for obtaining relevant 
records from any federal agency, and that VA would make 
reasonable efforts to obtain records not held by a federal 
agency, but that it was the veteran's responsibility to make 
sure that VA received all requested records not in the 
possession of a federal department or agency.  Additionally, 
a June 2006 letter provided notice regarding criteria for 
rating the disabilities at issue and effective dates of 
awards in accordance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006)).  
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004). 

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with VA examinations pertaining to both 
disabilities.  The veteran has not identified any additional 
evidence pertinent to this claim.  VA's assistance 
obligations are met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

II.  Factual Background

Service medical records do not reveal a specific diagnosis of 
hip disability.  On July 1968 entrance examination the spine, 
other musculoleskeletal areas and the lower extremities were 
found to be normal and the veteran did not report any hip 
problems.  In an April 1999 report of medical history, 
however, the veteran reported arthritis in both hip joints to 
the spine, as well as in the left knee.  In his subsequent 
July 2001 report of medical history, the veteran again 
reported arthritis in all of these areas.

On July 1968 entrance audiological evaluation, audiometry 
revealed that puretone thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
-5
0
LEFT
5
-10
-10
5
5

The average puretone thresholds were -3.75 decibels, right 
ear, and -2.5 decibels, left ear.   

On July 2001 medical examination (the last medical 
examination of record prior to the veteran's separation from 
service), audiometry revealed that puretone thresholds 
(in decibels) were:  





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
15
LEFT
10
10
10
20
30

The average puretone thresholds were 10 decibels, right ear, 
and 17.5 decibels, left ear.

On November 2001 VA medical examination (while the veteran 
was still in service) the pertinent diagnosis was bilateral 
hip strain.

In his February 2003 Notice of Disagreement the veteran 
indicated that his current and continuous pain in both hips 
was service connected.  He also indicated that at the time of 
the November 2001 VA examination he did not recall a 
specific, single traumatic injury or event in service.  
During his 33 year military career, however, there were 
several trip and fall events where the hips took the brunt of 
the impact.  He contended that his hip pain was service 
related even if the rating was 0 percent because of the 
strain experienced in service as a result of constant 
standing on steel decks, bending and twisting going through 
watertight doors and hatches and going up and down ladders.      

On July 2007 VA audiological evaluation, audiometry revealed 
that puretone 



thresholds (in decibels) were: 





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
20
15
LEFT
25
20
25
25
25

The average puretone thresholds were 21 decibels, right ear, 
and 24 decibels, left ear.  Speech audiometry revealed that 
speech recognition was 98 percent in the right ear and 98 
percent in the left ear.  The pertinent diagnosis was 
bilateral normal hearing.  In an addendum to the examination 
report it was noted that hearing loss was documented in the 
service medical records as shown by the difference between 
the findings on the July 1968 examination and the July 2001 
examination.  Significant threshold shifts were documented 
and the baseline was reset.     

At his December 2005 Board hearing the veteran testified that 
the primary fall he experienced occurred in 1987 aboard the 
USS Orion.  He was proceeding from one deck to another going 
down an inclined ladder, which was wet from rain.  He slipped 
and fell and caught his left hip on the ladder treads.  Later 
on in service, his hip problem affected his gait and he would 
take 800 milligrams of ibuprofen to ensure he could get 
through the running portion of his physical readiness tests.  
Then by 1999 the problem really manifested itself as a 
continuous kind of pain.  The hip pain was primarily in the 
left hip but he did also experience pain on the right side.  

On July 2007 VA examination the diagnosis was bilateral hip 
strain with a normal bilateral hip X-ray.  The veteran 
complained of daily hip pain, which he controlled with 
Ibuprofen.  He had flare ups of the pain at least once a week 
that required him to use rest and Motrin.  Physical 
examination of the hips did not show any abnormalities.  The 
examiner commented that there was no evidence in the service 
treatment records of any type of hip problem or injury; there 
were no objective findings on physical examination; and there 
was a normal radiograph of the hips.  In the examiner's 
opinion it would have been mere speculation to relate any 
current hip problems to the veteran's active service.  

III.  Law and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d). 

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

Hearing Loss

The Court of Appeals for Veteran's Claims(Court) has held 
that in the absence of proof of current disability, there can 
be no valid claim of service connection.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In the instant case none 
of the audiological examinations of record show that the 
veteran has a current hearing loss by VA standards.  See 
38 C.F.R. § 3.385.  The veteran's hearing impairment as shown 
on the July 2007 VA examination  is very close to the minimum 
level needed to establish hearing loss disability by VA 
standards but it does not meet it.  As this VA standard is 
entirely objective in nature, the Board has no basis to find 
that the veteran has a current hearing loss disability, and 
thus no basis to grant service connection.  38 C.F.R. 
§ 3.385; Brammer, 3 Vet. App. 223 (1992).  Accordingly, the 
veteran's claim for hearing loss must be denied.  If the 
veteran's hearing loss worsens in the future he may be able 
to reopen his claim.  
Bilateral Hip Disability

As mentioned above the veteran's hips were normal on entrance 
examination and he did not report any hip problems.  Although 
the service treatment records do not show any findings of 
actual hip injury, they do contain the veteran's April 1999 
and July 2001 reports of medical history where he reported 
arthritis in both hip joints.  Additionally, the November 
2001 VA medical examination (performed while the veteran was 
still in service) showed a pertinent diagnosis of bilateral 
hip strain.  Given the veteran's reports combined with the 
actual diagnosis of bilateral hip strain, the Board finds 
that it is reasonably shown that the veteran incurred some 
level of hip injury in service.  Further, because the July 
2007 VA examiner also diagnosed the veteran as having a 
bilateral hip disability, this reasonably shows continuity of 
the veteran's symptomatology after service.  38 C.F.R. § 
3.303(b).  Thus, even though the July 2007 VA examiner did 
not affirmatively find a relationship between the veteran's 
current diagnosis of bilateral hip strain and the veteran's 
military service, the Board finds that the record reasonably 
shows such a relationship as the hip strain was reported in 
service as early as 1999 and then was subsequently diagnosed 
in 2001 and 2007.  Further, there is no evidence of record to 
suggest any intercurrent injury to the hips between the 
veteran's separation in 2002 and the July 2007 VA examination 
and the Board has not found the veteran's reports of hip 
problems not credible.  Accordingly, the Board finds that 
service connection is warranted for bilateral hip disability 
based on the veteran's continuity of symptomatology from 1999 
to the present.  38 C.F.R. § 3.303(b).  See also Savage v. 
Gober, 10 Vet. App. 488 (1997).    








CONTINUED ON NEXT PAGE
ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral hip 
disability is granted.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


